DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 12/30/2021.
Claims 21-40 are pending and examined.

Response to Arguments
Applicant’s arguments filed on 12/30/2021 have been fully considered.
Applicant argued the cited prior art do not teach “initializing the test computational code on the test virtual server by running a preliminary test on the test virtual server using the test computational code and comparing results of the preliminary test to predetermined test results”. Applicant’s arguments are moot in light of new grounds of rejection with a new reference applied.
The examiner is available for a phone interview with applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-25, 28-29, 31-32, 34-35 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil et al. (US PGPUB 2008/0244525) hereinafter Khalil, in view of Brandwine (US .

Per claim 21, Khalil discloses “A computer-implemented system for test deployment of computational code on virtual servers, the system comprising: a memory storing instructions; and at least one processor configured to execute the instructions to perform operations comprising” (Figs. 1 and 10; abstract); “uploading test computational code to a test virtual server from a plurality of
virtual servers; initializing the test computational code on the test virtual server” (paragraphs [0029][0036][0039][0043]; storing base images at a repository, each base image (test computational code) contains software and operating system (testing resources) for executing a test; a test controller selects a virtual machine from a virtual machine pool to execute a test; a base image is copied to the selected virtual machine; a startup command along with parameters (initialization) are passed to the virtual machine to start a test).
	Khalil does not explicitly disclose “running a preliminary test on the test virtual server using the test computational code and comparing results of the preliminary test to predetermined test results”. However, Brandwine suggests “initializing the test computational code on the test virtual server by running a preliminary test on the test virtual server using the test computational code and comparing results of the preliminary test to predetermined test results” (claim 1; column 12, line 55-62; column 13, line 45-54; identify one or more repeatable computations and one or more resources for performing the one or more repeatable computations on a virtual machine; perform the identified computation, archive an initial state and a terminal state; instruct the virtual machine be initialized according the archived initial state; after the original terminal state is generated, the various actions may be performed to generate a test terminal state of the repeatable computation; the terminal state of the repeatable computation is compared against the archived terminal state to determine whether the status of the comparison (e.g., Success or failure) is communicated to the requestor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Khalil and Brandwine to run a preliminary test on the test virtual server using the test computational code and comparing results of the preliminary test to predetermined test results, for the purpose of producing repeatable results for different variations of software and hardware configurations (Brandwine, column 1, line 42-52).
Khalil further discloses receiving computational performance measurements of the test virtual server and a plurality of virtual servers (paragraphs [0038][0039]; providing information about the test run, such as test pass/failure; a test scheduler can schedule different tests to run on different virtual machines (a plurality of virtual servers)), but Khalil does not explicitly disclose “calculating a test score of the test virtual server based on averages of received computational performance measurements of the test virtual server and computational performance measurements of a remainder of the plurality of virtual servers; and stopping the test computational code if the test score is outside a range”. However, Wingfors in combination with Khalil suggests “calculating a test score of the test virtual server based on averages of received computational performance measurements of the test virtual server and computational performance measurements of a remainder of the plurality of virtual servers” (Wingfors, paragraphs [0050][0051][0102]; a test engine can conduct a performance test, test result can be a score, or a value calculated based on the specific metric or parameter tested, such as speed or memory usage; paragraphs [0028][0029][0053]; the test result can also include averages, a difference between the current test result and the averages of the previous test results; Khalil, paragraphs [0038][0039][0043]; a test scheduler can schedule tests to run on different virtual machines (a remainder of the plurality of virtual machines in the virtual machine pool)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Khalil, Brandwine and Wingfors to calculate a performance score based the difference between 
Khalil also does not explicitly teach “stopping the test computational code if the test score is outside a set range”. However, Aubertine further suggests “stopping the test computational code if the test score is outside a set range” (paragraphs [0007][0024]; during testing of program code, if its execution time exceeds a threshold value, the execution of the program code is halted, and an error message is outputted). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Khalil, Brandwine, Wingfors and Aubertine to calculate a test score based and to halt test execution when the test score exceeds a threshold value, as this would help a user to understand the test performance and to debug any problem in the testing code.

Per claim 22, Khalil further suggests “initializing baseline computational code on the remainder of the plurality of virtual servers” (paragraphs [0038][0039][0043]; a test scheduler can schedule tests to run on different virtual machines (the virtual machine pool); a base image is copied to the selected virtual machine; a startup command along with parameters (initialization) are passed to the virtual machine to start a test). Wingfors further suggests “wherein the baseline computational code and the test computational code are associated with a role” (paragraphs [0008][0030]; a baseline test code can be used as a measuring standard for comparison with future test codes; the baseline results can be used to determine whether the current state of the tested code meets with the developer's expectations, and whether the tested code has regressed at any point during the development stages).

wherein the test computational code is a beta version of the baseline computational code” (paragraphs [0008][0009]; an interface can present a chart illustrating any progress or regressions of test code vis-à-vis the baseline test code, throughout a time period or testing history; developers can conveniently gain useful insights into the performance of those portions of code throughout the development cycle of the application; thus, it would have been obvious during a development cycle, to compare a result from newer (beta) test code to a result from baseline test code, to check performance progression or regression of the newer test code to baseline test code).

Per claim 25, Wingfors further suggests “wherein the computational performance measurements comprise at least one of CPU usage, memory usage, network usage, or error counts” (paragraph [0027]; memory usage information).

Per claim 28, Wingfors further suggests “wherein the test score is determined based on received computational performance measurements corresponding to a set duration of time” (paragraph [0042]; a user can specify a specific period of time to consider in calculating test performance score).

Per claim 29, Khalil further suggests “initializing the test computational code on the test virtual server” (paragraphs [0029][0036][0039][0043]; a test controller selects a virtual machine from a machine pool to execute a test; a base image is copied to the selected virtual machine; a startup command along with parameters (initialization) are passed to the virtual machine to start a test).

.

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil, in view of Brandwine, in view of Wingfors, in view of Aubertine, and in view of Krishnan et al. (US PGPUB 2020/0183811) hereinafter Krishnan.
Per claim 23, Khalil does not explicitly disclose “wherein the test virtual server is randomly selected from the plurality of virtual servers”. However, Krishnan suggests the above (paragraph [0029]; automatically selecting a random hardware asset from a group of hardware assets to conduct a test). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Khalil, Brandwine, Wingfors, Aubertine and Krishnan to automatically select a random test virtual server from the plurality of virtual servers to conduct the test, so human intervention is not needed during the selection process.
Claim 33 is rejected under similar rationales as claim 23.

Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil, in view of Brandwine, in view of Wingfors, in view of Aubertine, and in view of Chen (US PGPUB 2003/0191837).
Per claim 26, Wingfors suggests calculating a performance score based on averages, but does not explicitly teach “wherein calculating the test score further comprises: calculating a ratio of a first average of the computational performance measurements over a second average of the computational performance measurements; and determining the test score based on the ratio”. However, Chen suggests the above (claims 31, 32; analyzing performance of different content sources (servers); compute a baseline metric, wherein said baseline metric is the mean (first average) of the metrics for the set of performance records; determining an average (second average) metric for a class comparing the average metric for each class to the baseline metric (determine a ratio/score)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Khalil, Brandwine, Wingfors, Aubertine and Chen to determine a ratio of two performance averages, the ratio would indicate the performance of a particular type of content server relative to a baseline content server.
Claim 36 is rejected under similar rationales as claim 26.

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil, in view of Brandwine, in view of Wingfors, in view of Aubertine, and in view of Chen, and in view of Ramesh et al. (US PGPUB 2007/0179791) hereinafter Ramesh.
Per claim 27, Wingfors does not explicitly teach “wherein the test score comprises a product of the ratio and a weight”. However, Ramesh suggests “wherein the test score comprises a product of the ratio and a weight” (paragraphs [0006][0010][0017]; each performance comparison metric (ratio) is multiplied by a weight). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Khalil, Brandwine, Wingfors, Aubertine, Chen and Ramesh to multiply a performance ratio by a weight to generate a test score, as different performance ratio may have different impact and priority in a composite test score.
Claim 37 is rejected under similar rationales as claim 27.

Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil, in view of Brandwine, in view of Wingfors, in view of Aubertine, and in view of Alshinnawi et al. (US PGPUB 2014/0096139) hereinafter Alshinnawi.
Per claim 30, Khalil does not explicitly disclose “assigning a low priority or a high priority to a request; directing the request to the test virtual server when the request is low priority; and directing the request to a virtual server among the plurality of virtual servers when the request is high priority”. However, Alshinnawi suggests the above (paragraphs [0005][0006][0077]; assigning a low priority or high priority to a job request; direct a job request with low priority to a node with low reliability rating (test virtual server), direct a job request with high priority to a node with high reliability rating (a test virtual server pool)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Khalil, Brandwine, Wingfors, Aubertine and Alshinnawi to assign a test request with a priority level, and sending the test request to different virtual server with different reliability rating based on the priority level, this would ensure the high priority test request is more likely to be completed successfully.
Claim 40 is rejected under similar rationales as claim 30.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193